DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on July 14, 2022. 
Claims 1, 8 and 14 have been amended. 
Claims 6-7 and 12-13 have been canceled. 
Response to Arguments
Applicant’s arguments, see Pg. 1, filed July 14, 2022, with respect to Claims 1-13 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities found in claims 1, 8, and 13.
Applicant’s arguments, see Pg. 1, filed July 14, 2022, with respect to claims 1-7, and 12-20 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has amended claims 1 and 14 by correcting the indefinite claim language. Applicant has canceled claims 6-7, and 12-13.  
Applicant’s arguments, see Pgs. 1-7, filed July 14, 2022, with respect to claims 1-13 have been fully considered and are persuasive.  The 102 rejection and 103 rejection of the claims have been withdrawn. Applicant has amended claims 1 and 8 to include the subject matter indicated as allowable in the previous Office action. 
Allowable Subject Matter
Claims 1-5, 8-11 and 14-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Lee (U.S. 2016/0233477) and Rettew (U.S. 2019/0186658).
Regarding claim 1:
Lee discloses an apparatus for non-destructive testing of a fuse between two plastic pipes, the apparatus comprising: 
a source of radiation (Fig. 1, 26) selectively operated to emit an x-ray radiation (Fig. 1, 28; [0011], X-ray); 
a scanning plate (Fig. 1, 30) for receiving the x-ray radiation; 
a computer (Fig. 1, 34);
a scanner ([0012], laser scanner), the scanner operatively coupled to the computer ([0012], laser scanner delivers image to display);
 a display (Fig. 1, 32) operatively coupled to the computer; 
wherein the source of radiation is positioned on one side of the fuse (Fig. 1, source 26 are located opposite of 23) and the scanning plate (Fig. 1, 30) receives the x-ray radiation that passes through the fuse (Fig. 1, radiation goes through 23 and received by 30) while the source of radiation is selectively operated to emit the x-ray radiation (Fig. 1, radiation source 26 emits radiation 28); and 
wherein after the source of radiation is discontinued, the scanning plate is moved to the scanner ([0012], laser scanner delivers image to display) and scanned into an x- ray image by the scanner for storage by the computer ([0012], laser scanner delivers image to display) and for display on the display ([0012], laser scanner delivers image to display).
Rettew teaches wherein the source of radiation (Fig. 1, 14)  is positioned on one side of the fuse between the two plastic pipes (Fig. 1, source 14 is positioned on one side of plastic pipes 2 and 8).
However, the combination of Lee and Rettew fails to disclose wherein the computer analyzes the x-ray image of the fuse by recognizing a resistive wire within a fusion socket at the fuse and determines if the fuse is the good fuse or the bad fuse by irregularities in a spiral winding of a resistive wire.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-5 are allowable by virtue of their dependency.
Regarding claim 8:
Lee discloses a method of determining if a fuse between two plastic pipes is a good fuse, the method comprising: 
placing a source of x-ray radiation (Fig. 1, 26) on one side of the fuse (Fig. 1, source 26 on one side of 23); 
holding a scanning plate (Fig. 1, 30) to an opposing side of the fuse (Fig. 1, 30 is opposite side of 23); 
initiating emission of the x-ray radiation ([0018], radiation emission); 
stopping emission of the x-ray radiation ([0012], images read after radiation exposure); 
removing the scanning plate from the opposing side of the fuse and moving the scanning plate to a scanner ([0012], laser scanner obtaining images); 
scanning the scanning plate scanner ([0012], laser scanner obtaining images), creating an x-ray image of the fuse in a storage of a computer scanner ([0012], laser scanner obtaining images); 
 displaying the x-ray image on a display of the computer ([0012], image display);
analyzing the x-ray image of the fuse ([0023]-[0027], weld quality determined), using the computer, to determine if the fuse is the good fuse ( [0022], better quality or poorer quality weld).
However, Lee fails to disclose wherein the step of analyzing the fuse includes recognizing a resistive wire within a fusion socket at the fuse and determining if there are irregularities in a spiral winding of the resistive wire.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 9-11 are allowable by virtue of their dependency.
Regarding claim 14:
Lee discloses a method of determining if a fuse between two plastic pipes is a good fuse or a bad fuse, the method comprising: 
placing a source of x-ray radiation (Fig. 1, 26) on one side of the fuse (Fig. 1, source 26 on one side of 23); 
holding a scanning plate (Fig. 1, 30) to an opposing side of the fuse (Fig. 1, 30 is opposite side of 23); 
initiating emission of the x-ray radiation ([0018], radiation emission); 
stopping the emission of the x-ray radiation ([0012], images read after radiation exposure); 
removing the scanning plate from the opposing side of the fuse and moving the scanning plate to a scanner ([0012], laser scanner obtaining images); 
scanning the scanning plate scanner ([0012], laser scanner obtaining images), creating an x-ray image of the fuse in a storage of a computer scanner ([0012], laser scanner obtaining images); and
 displaying the x-ray image on a display of the computer ([0012], image display).
However, Lee fails to disclose determining if the fuse is a bad fuse, in the x-ray image, by any issue of the group consisting of a gap between the two plastic pipes being greater than a predetermined distance, a second gap between one of the plastic pipes and a fusion socket being greater than a predetermined tolerance; and a skewing of a spiral of a resistive wire within the fusion socket.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 15-20 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                      

/DANI FOX/Primary Examiner, Art Unit 2884